              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00315-MR


MC1 HEALTHCARE LLC, d/b/a          )
MOUNTAINSIDE,                      )
                                   )
                     Plaintiff,    )
                                   )
vs.                                )          ORDER
                                   )
MOUNTAINSIDE SOLUTIONS, INC., )
n/k/a MOUNTAINVIEW RECOVERY, )
INC., and MICHAEL E. ELKINS,       )
                                   )
                     Defendants.   )
________________________________ )
                                   )
                                   )
MOUNTAINSIDE SOLUTIONS, INC., )
n/k/a MOUNTAINVIEW RECOVERY, )
INC.,                              )
                                   )
           Counterclaim-Plaintiff, )
                                   )
vs.                                )
                                   )
MC1 HEALTHCARE LLC, d/b/a          )
MOUNTAINSIDE,                      )
                                   )
           Counterclaim-Defendant. )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion to Compel

Certain Discovery from Defendants [Doc. 92]. The Court held a hearing on

this motion on April 20, 2021.


       Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 1 of 10
I.    BACKGROUND

      The Plaintiff MC1 Healthcare LLC (“the Plaintiff”) initiated this action

against the Defendants Mountainside Solutions, Inc., now known as

Mountainview Recovery, Inc. (“Mountainview Recovery”), and Michael E.

Elkins (“Elkins” and collectively, “the Defendants”) in August 2018 in the

United States District Court for the Southern District of New York, asserting

claims of trademark infringement, cybersquatting, unfair competition, and

unfair and deceptive trade practices. [Doc. 1]. The Southern District of New

York subsequently transferred the case to this Court. [Doc. 37].

      Following the transfer of the matter, the Court granted the motion filed

by the Defendants, through their local counsel, David E. Matney, III, for the

pro hac vice admission of attorney Christian W. Liedtke. [Doc. 44]. Mr.

Liedtke is lead counsel for the Defendants in this case.

      In June 2020, the Court entered a Pretrial Order and Case

Management Plan, establishing the following pretrial deadlines: discovery to

be completed by February 1, 2021; mediation to be completed by February

15, 2021; and dispositive motions to be filed by March 1, 2021. [Doc. 85].

The case is currently scheduled for trial during the September 13, 2021 trial

term. [Id.].


                                      2



        Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 2 of 10
     The Plaintiff served its first set of discovery requests on the Defendants

on July 11, 2020, including first sets of requests for the production of

documents to each of the Defendants and a first set of interrogatories

directed to Mountainview Recovery. [See Docs. 93-1, 93-2, 93-3]. Pursuant

to Rules 33 and 34 of the Federal Rules of Civil Procedure, the Defendants’

responses to these discovery requests were due thirty (30) days later on

August 10, 2020. Without requesting any extension of time with respect to

the deadline of these discovery requests, the Defendants, through Mr.

Liedtke, served their responses to the Plaintiff’s discovery requests two

weeks after the deadline, on August 24, 2020. [Docs. 93-4, 93-5, 93-6]. The

Defendants’ tardy responses to the Plaintiff’s discovery requests included

only objections and contained no substantive interrogatory responses or

production of any documents. [See id.].

     The parties subsequently agreed to and submitted a stipulated

protective order to protect the production of confidential information and

documents. [Doc. 89]. The Court entered the parties’ stipulated protective

order on October 19, 2020. [Doc. 91]. Nevertheless, the Defendants still did

not produce any documents and did not supplement the interrogatory

responses with any substantive responses.            The Plaintiff’s counsel

attempted to meet and confer with the Defendants’ counsel about the
                                      3



       Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 3 of 10
insufficiency of their discovery responses without success. [Doc. 93-7, 93-

8, 93-9, 93-10, 93-11].

      On December 11, 2020, Plaintiff’s counsel served on the Defendants’

counsel two notices of deposition—a Rule 30(b)(6) Notice of Deposition of

Mountainview Recovery and a Rule 30(b)(1) Notice of Deposition of Elkins—

to occur on December 28 and 29, 2020.          [Docs. 93-12, 93-13, 93-14].

Although Plaintiff’s counsel made numerous requests to discuss the details

of the notices, Defendants’ counsel was unresponsive to the Plaintiffs’

requests, and the Defendants failed to provide the required information about

the individuals who would be presented to testify pursuant to the Rule

30(b)(6) deposition notice.    [Docs. 93-15, 93-16, 93-17, 93-18, 93-19].

Accordingly, the depositions noticed for December 28 and 29, 2020, did not

take place.

      On January 8, 2021, the Plaintiff filed the present Motion to Compel,

seeking an Order compelling the Defendants to provide substantive

responses to the Plaintiff’s First Set of Interrogatories; (2) compelling the

Defendants to produce documents and things responsive to the Plaintiff’s

First Sets of Requests for Production of Documents: (3) compelling

Mountainview Recovery to produce a witness for deposition pursuant to the

Plaintiff’s First Rule 30(b)(6) Deposition Notice; and (4) compelling Elkins to
                                      4



       Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 4 of 10
appear for his deposition pursuant to Plaintiff’s First Rule 30(b)(1) Deposition

Notice. [Doc. 92]. Additionally, in light of the Defendants’ outright refusal to

participate in the discovery process in this case, the Plaintiff also seeks an

order from the Court granting at least a three (3) month extension of the

discovery period and mediation deadline in this case and an award of

attorneys’ fees and other permissible sanctions pursuant to Rule 37 of the

Federal Rules of Civil Procedure. [Id.].

      The Defendants did not file any response to the Plaintiff’s Motion to

Compel. The Court noticed the motion for hearing, specifically requiring all

counsel of record to attend. [See Amended Notice entered Apr. 6, 2021].

The Motion came for hearing on April 20, 2021. The Plaintiff’s counsel of

record appeared; however, only Mr. Matney appeared on behalf of the

Defendants. Mr. Liedtke failed to appear.

II.   STANDARD OF REVIEW

      Rule 26 of the Federal Rules of Civil Procedure provides, in pertinent

part, as follows:

            Parties may obtain discovery regarding any
            nonprivileged matter that is relevant to any party's
            claim or defense and proportional to the needs of the
            case, considering the importance of the issues at
            stake in the action, the amount in controversy, the
            parties’ relative access to relevant information, the
            parties’ resources, the importance of the discovery in
                                       5



        Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 5 of 10
            resolving the issues, and whether the burden      or
            expense of the proposed discovery outweighs       its
            likely benefit. Information within this scope      of
            discovery need not be admissible in evidence to   be
            discoverable.

Fed. R. Civ. P. 26(b)(1).

       Under Rule 37 of the Federal Rules of Civil Procedure, “a party may

move for an order compelling disclosure or discovery.” Fed. R. Civ. P.

37(a)(1). “[T]he party or person resisting discovery, not the party moving to

compel discovery, bears the burden of persuasion.” Kinetic Concepts, Inc.

v. ConvaTec Inc., 268 F.R.D. 226, 243 (M.D.N.C. 2010). The decision to

grant or deny a motion to compel is generally an issue within the broad

discretion of the trial court. See Lone Star Steakhouse & Saloon, Inc. v.

Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995).

III.   DISCUSSION

       Having reviewed the Plaintiff’s discovery requests, and the

Defendants’ objections thereto, the Court finds that the Plaintiff’s requests

seek discovery that is relevant to the claims and defenses in this matter and

proportional to the needs of the case; that the Plaintiff’s counsel attempted

in good faith on multiple occasions to obtain the requested discovery from

the Defendants without court action; and that the Defendants’ objections to

such requests were not substantially justified. Accordingly, the Court will
                                      6



        Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 6 of 10
order the Defendants to provide substantive responses to the Plaintiff’s First

Set of Interrogatories and First Sets of Requests for Production of

Documents no later than the close of business on Monday, April 26,

2021.

        The Court further finds that the objections posed by the Defendants in

response to these discovery requests are evasive and were not posed in

good faith. Therefore, any objections to the discovery requests are deemed

to be waived. Likewise, any privileges that the Defendants could assert to

such requests—with the exception of the attorney-client privilege—are also

deemed to be waived. However, no document shall be withheld on the basis

of the attorney-client privilege unless the Defendants timely submit a

privilege log expressly describing “the nature of the documents,

communications, or tangible things not produced or disclosed . . . in a

manner that, without revealing information itself privileged or protected, will

enable the parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A). The

failure to comply with the provisions of Rule 26(b)(5)(A) will likely result in the

waiver of the attorney-client privilege. See Travelers Indemnity Co. v. Allied

Tube & Conduit, Corp., No. 1:08cv548, 2010 WL 272579, at * 1 (W.D.N.C.

Jan. 15, 2010) (Howell, Mag. J.); AVX Corp. v. Horry Land Co., Inc., No.

4:07cv3299, 2010 WL 4884903, at *4 (D.S.C. Nov. 24, 2010) (“Failure to
                                        7



         Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 7 of 10
produce a timely or sufficient privilege log may constitute a forfeiture of any

claims of privilege.”).

      The depositions that were noticed by the Plaintiff to take place in

December 2020 shall take place on or before May 14, 2021, at the office of

the Plaintiff’s counsel and at a date and time as noticed by the Plaintiff. No

later than seven (7) days prior to the scheduled depositions, counsel for

the Defendants shall confer with Plaintiff’s counsel regarding the details of

these depositions and shall provide Plaintiff’s counsel the required

information about the individuals who will be presented to testify pursuant to

the Rule 30(b)(6) deposition notice.

      The Plaintiff’s request for an extension of the mediation and dispositive

motion deadlines is denied as premature at this time; however, the Plaintiff

may renew its request upon the Defendants’ compliance with the Court’s

Order.

      When a motion to compel is granted, the Court “must, after giving an

opportunity to be heard, require the party . . . whose conduct necessitated

the motion . . . or attorney advising that conduct, or both to pay the movant's

reasonable expenses incurred in making the motion, including attorney's

fees.” Fed. R. Civ. P. 37(a)(5)(A). The Court must not order payment,

however, if: “(i) the movant filed the motion before attempting in good faith to
                                       8



         Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 8 of 10
obtain the disclosure or discovery without court action; (ii) the opposing

party's nondisclosure, response, or objection was substantially justified; or

(iii) other circumstances make an award of expenses unjust.” Id.

      The Plaintiff has not yet submitted any information regarding the costs

and fees that it incurred in bringing its Motion to Compel. The Court will

direct the Plaintiff to file, within seven (7) days from the entry of this

Order, the number of hours reasonably expended prosecuting the Motion to

Compel, the hourly rate charged, and the prevailing market rate in the

relevant community. See Robinson v. Equifax Information Servs., LLC, 560

F.3d 235, 243–244 (4th Cir. 2009). To provide the opportunity for hearing

required by Rule 37(a), the Court will direct the Defendants to show cause in

writing, within fourteen (14) days of the Plaintiff’s filing, why the Court should

not award the Plaintiff its costs and fees. The Defendants’ filing shall be no

greater than ten (10) pages.

      IT IS, THEREFORE, ORDERED that:

      (1)   The Plaintiff’s Motion to Compel Certain Discovery from the

Defendants [Doc. 92] is GRANTED, and the Defendants are hereby

DIRECTED to provide full and complete responses to the Plaintiff’s First Set

of Interrogatories and the Plaintiff’s First Sets of Requests for Production of

Documents no later than the close of business on Monday, April 26, 2021.
                                        9



        Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 9 of 10
      (2)   The depositions that were noticed by the Plaintiff to take place in

December 2020 shall take place on or before May 14, 2021, at the office of

the Plaintiff’s counsel and at a date and time as noticed by the Plaintiff. No

later than seven (7) days prior to the scheduled depositions, counsel for

the Defendants shall confer with Plaintiff’s counsel regarding the details of

these depositions and shall provide Plaintiff’s counsel the required

information about the individuals who will be presented to testify pursuant to

the Rule 30(b)(6) deposition notice.

      (3)   The Plaintiff’s request for an extension of the mediation and

dispositive motion deadlines is DENIED AS PREMATURE.

      (4)   The Plaintiff shall file, within seven (7) days from the entry of this

Order, the number of hours reasonably expended in prosecuting the Motion

to Compel, the hourly rate charged, and the prevailing market rate in the

relevant community.

      (5)   The Defendants shall SHOW CAUSE, within fourteen (14) days

of the Plaintiff’s filing, why the Court should not award the Plaintiff its costs
                                 Signed: April 21, 2021
and fees.

      IT IS SO ORDERED.




                                        10



       Case 1:18-cv-00315-MR Document 97 Filed 04/21/21 Page 10 of 10
